Citation Nr: 0836048	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-35 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1960 to 
November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge in August 2007; a transcript of that hearing is 
associated with the claims file.  


FINDINGS OF FACT

1.  Resolving all doubt in the favor of the veteran, he has 
bilateral hearing loss that is etiologically related to 
acoustic trauma during active military service.

2.  Resolving all doubt in the favor of the veteran, he has 
tinnitus that is etiologically related to acoustic trauma 
during active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for 
bilateral hearing loss and tinnitus herein constitutes a 
complete grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 and the implementing regulations.

Both at his August 2007 Board hearing and in documents of 
record, the veteran claims that, while serving in the U.S. 
Air Force in aircraft maintenance analysis, he spent 
approximately three to five hours a day on the flight line, 
in engine shops, and in propulsion labs.  In the course of 
his duties, he contends that he was constantly exposed to 
excessive noise, to include high levels of jet engine run ups 
and normal flight operations from U-2 spy planes, T33 saber 
jets, T37 Screaming Mimi's, and several support type 
aircraft.  He also states that he was never issued any type 
of ear protection.  He indicates that, since his service 
discharge, he has never been exposed to any kind of high 
level noise.  As such, the veteran claims that he is entitled 
to service connection for bilateral hearing loss and tinnitus 
as a result of his in-service acoustic trauma.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(Court) has held that service connection can be granted for a 
hearing loss where the veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran's service medical records are negative for 
complaints, treatment, or diagnoses relevant to tinnitus or 
hearing difficulty.  On his September 1963 discharge 
examination, the veteran had 15/15 hearing in both ears on a 
whispered voice test.  On an audiometer evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
5
0
10
10
5

The Board observes that service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  As the veteran's 
separation audiological evaluation was conducted in September 
1963, the Board has converted the ASA units to ISO units as 
shown below:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
10
5
LEFT
20
10
20
20
10

Upon a review of the veteran's in-service audiometric 
results, the January 2006 VA examiner noted that he had 
normal hearing sensitivity from 250 Hertz to 6000 Hertz at 
the time of discharge.  See also Hensley, supra, at 157; 
38 C.F.R. § 3.385.  

As indicated previously, the veteran claims that, while 
serving in aircraft maintenance analysis, he was exposed to 
excessive noise on the flight line, in engine shops, and in 
propulsion labs.  Such contentions are consistent with the 
veteran's duty title of aircraft maintenance analyst from 
March 1962 to November 1963 as noted in his service personnel 
records.  Additionally, despite the fact that the record is 
void of documentation of complaints or treatment for tinnitus 
or hearing difficulty during service, the veteran is 
competent to describe the nature and extent of his in-service 
noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).

Post-service records, to include private treatment records 
and a VA examination report, demonstrate diagnoses of 
bilateral hearing loss and tinnitus.  In September 2005, Dr. 
Perry diagnosed bilateral extremely sharply falling 
sensorineural threshold contours reaching severe to profound 
hearing loss levels for the higher frequencies.  Speech test 
results were noted to be in good agreement with pure tone 
findings indicating significantly reduced sensitivity for 
conversational level speech and slightly reduced speech 
clarity.  At a January 2006 VA audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
60
95
105
LEFT
30
25
75
90
105

Speech discrimination was noted to be 98 percent in the right 
ear and 88 percent in the left ear.  The examiner diagnosed 
mixed conductive and sensorineural hearing loss and 
subjective tinnitus.  Therefore, the Board finds that the 
contemporary medical evidence demonstrates a current 
bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  Also, tinnitus is readily observable by laypersons 
and does not require medical expertise to establish its 
existence, although such diagnosis was confirmed by Dr. Perry 
and the January 2006 VA examiner.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  

The Board has first considered whether service connection is 
warranted for bilateral hearing loss on a presumptive basis.  
However, the record fails to show that the veteran manifested 
hearing loss to a degree of 10 percent within the one year 
following his service discharge in November 1963.  As such, 
presumptive service connection is not warranted for bilateral 
hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

However, with regard to whether the veteran's bilateral 
hearing loss and tinnitus are directly related to his 
military service, the Board notes that there are conflicting 
medical opinions of record.  A September 2005 statement from 
Dr. Perry reflects that, following a hearing evaluation, the 
veteran's case history was positive for tinnitus and hearing 
losses thought to be due to intense noise exposure associated 
with his military service.  Dr. Perry indicated that, after a 
review of the veteran's military records, it was confirmed 
that he served in the Air Force as a flight line maintenance 
analyst where he was routinely exposed to jet engine noises 
and, upon exiting the military, he noted both tinnitus and 
hearing loss.  Dr. Perry stated that, based on the case 
history and test findings, it appeared that the veteran had 
significant hearing losses in both ears of a type and pattern 
associated with intense noise exposure.  He opined that it 
was more likely than not that a significant portion of these 
losses and tinnitus was due to intense noise exposure 
associated with the veteran's military service.  Dr. Perry 
indicated that such losses were in excess of that expected 
due to the aging process alone and nothing else in the 
veteran's history other than his military noise exposure 
appeared to account for his current hearing loss. 

The January 2006 VA examiner, after a review of the claims 
file and an audiological examination, noted that the 
veteran's subjective report of symptom onset and audiogram 
configuration (sensorineural component only) is consistent 
with hearing loss and tinnitus caused by military noise.  
However, the examiner further indicated that he had not found 
sufficient objective evidence that the veteran's symptoms 
were at least as likely as not incurred in or aggravated by 
military service because he had normal hearing at discharge, 
a 2005 Institute of Medicine committee report suggested that 
there was insufficient evidence to support worsening noise-
induced hearing loss once removed from noise, and the onset 
of tinnitus was remote in time to military service.  The 
Board finds that the January 2006 VA examination report is, 
at best, internally inconsistent.  The September 2005 private 
medical opinion, however, is entirely favorable to the 
veteran's claims.  

Here, the Board finds that the evidence of record on the 
question of nexus is in relative equipoise as to whether the 
veteran's current bilateral hearing loss and tinnitus are 
etiologically related to acoustic trauma during active 
military service.  Consequently, resolving all reasonable 
doubt in favor of the veteran, the Board finds that bilateral 
hearing loss and tinnitus were incurred in service.  38 
U.S.C.A. §§ 1131, 5107; 38 C.F.R. §S 3.102, 3.303; see also 
Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


